YOUNGDAHL, District Judge.
The Court is unable to determine whether the defendant, Jessie C. Brown, was prejudiced in the trial of his case by the familiarity of juror No. 8, Atha N. Henson, with one of the witnesses for the defense, Mrs. Vina Smith, defendant’s mother. Because of the undisputed evidence adduced at the contempt hearing, as appears more particularly in the memorandum filed this day in United States v. Henson, D.C., 179 F.Supp. 474, that Mrs. Henson recognized Mrs. Smith when she took the witness stand and then failed to notify the Court, the Court finds it necessary, sua sponte, to grant a new trial.
Accordingly, it is by the Court this 15th day of December, 1959,
Ordered that the defendant be, and he hereby is granted a new trial.